Citation Nr: 0717945	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected rhinitis, status post 
septoplasty with history of sinusitis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The January 2003 rating decision granted service connection 
for rhinitis and bilateral pes planus, and assigned initial 
noncompensable ratings, effective from April 5, 2002, the 
date of claim.  The veteran disagreed with the initial 
noncompensable ratings assigned for the service-connected 
rhinitis and bilateral pes planus.  

The January 2003 rating decision also denied entitlement to 
service connection for a cervical spine disability, left and 
right wrist disabilities, left and right shoulder 
disabilities, a right knee disability, and right and left 
ankle disabilities.  The veteran appealed the denials of 
service connection.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC in January 2005.  A transcript of his testimony is 
associated with the claims file.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2005 for additional 
development and adjudicative action.  

After undertaking additional development on remand, the AMC 
issued a rating decision in October 2006 which granted 
service connection for chronic cervical spine strain, right 
and left wrist tendonitis, right and left shoulder 
tendonitis, right knee retropatellar pain syndrome, and right 
and left ankle sprain.  These grants of service connection 
represent a full grant of benefits on appeal.  As such, all 
of the remanded issues of service connection are no longer in 
appellate status or before the Board at this time.  

The October 2006 rating decision also increased the initial 
noncompensable disability ratings assigned for the service-
connected rhinitis and bilateral pes planus to 10 percent 
each, effective from April 5, 2002, the date of 
claim/effective date of service connection.  As these awards 
are not complete grants of benefits, the issues remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The AMC issued a supplemental statement of the case (SSOC) in 
October 2006, addressing the remaining two issues on appeal 
and returned the case to the Board.


FINDINGS OF FACT

1.  The service-connected rhinitis status post septoplasty 
with sinusitis has never been manifested by nasal polyps.  

2.  The service-connected rhinitis status post septoplasty 
with sinusitis has never been productive of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or three or more non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.

3.  The service-connected bilateral pes planus has, since the 
effective date of service connection, more nearly 
approximated that of moderate pes planus, productive of pain 
on manipulation and use of the feet bilaterally, with mild 
pronation on the right, weightbearing over the great toe on 
the left, and weightbearing medial to the great toe on the 
right; severe pes planus has never been demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected rhinitis 
status post septoplasty with sinusitis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.20, 4.97, 
Diagnostic Codes 6510, 6522 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not specifically advise the 
veteran to submit all evidence in his possession that 
pertained to his claims, or specifically advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, additional letters 
containing such notification were issued to the veteran 
during the course of this appeal.  These duty-to-assist 
letters were issued to the veteran in August 2005 and 
November 2005 and they specifically addressed the downstream 
issue of initial rating for the service-connected rhinitis 
and bilateral pes planus.  After those letters were issued, a 
rating decision and supplemental statement of the case, both 
dated in October 2006, also addressed the issue of initial 
rating and assigned a higher initial rating effective back to 
the date of claim.  The notices provided to the veteran over 
the course of the appeal provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has demonstrated his understanding of the evidentiary 
requirements by identifying his Tri-Care records as relevant 
to the claims.  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 06-7001 (Fed. Cir. May 16, 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The case was 
remanded to afford the veteran necessary VA examinations and 
to obtain all outstanding medical records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

II.  Increased Ratings

The veteran seeks higher initial ratings for the service-
connected rhinitis status post septoplasty with sinusitis, 
and the service-connected bilateral pes planus, both rated as 
10 percent disabling from the effective date of service 
connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Rhinitis (with sinusitis)

Under the Rating Schedule, allergic rhinitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic 
Code 6522, a 10 percent rating is warranted where there are 
no polyps, but there is greater than 50 percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  The next higher, 30 percent rating requires the 
presence of polyps.  38 C.F.R. § 4.97 Diagnostic Code 6522 
(2006).

Examiners, as noted hereinbelow, have not indicated the 
presence of polyps, which negates the possibility of a rating 
greater than 10 percent for the veteran's allergic rhinitis 
under Diagnostic Code 6522.

Nevertheless, the veteran's allergic rhinitis has also been 
rated analogous to chronic pansinusitis, Diagnostic Code 
6510.  See 38 C.F.R. § 4.20 (2006).  Under the Rating 
Schedule, all forms of chronic sinusitis (Diagnostic Codes 
6510-6514) are evaluated by application of the General Rating 
Formula for Sinusitis (General Formula).  Under these 
guidelines, a 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
next higher, 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 and 
following note.

X-ray of the paranasal sinuses in September 2002 revealed 
adequately developed and aerated sinuses.  There was no 
evidence of fluid accumulation or mucosal thickening, and 
there was no bone destruction.  The impression was normal 
study.  

At VA examination in September 2002, the veteran reported 
difficulty breathing through the nose seasonally, which 
occurred every two to three months.  He had pain and pressure 
over the entire face which could last for one to two weeks.  
The veteran reported headaches and facial pain almost daily.  
He reportedly required treatment with antibiotics every two 
to thee months.  He was given fexofenadine in the past, which 
helped somewhat.  Nasal steroids did not provide relief.  On 
examination of the nose, there was some nasal obstruction on 
the left, approximately 80 percent.  He had pressure over the 
axillary sinuses, but not pain.  The turbinates were swollen 
on both sides, but the obstruction occurred on the left 
nostril.  Examination of the pharynx revealed some pharyngeal 
erythema with postnasal drainage.  Speech was normal.  The 
diagnostic impression was rhinitis.

Outpatient treatment records from Tri Care note treatment for 
acute pharyngitis and/or sinusitis in August 2000, January 
2001, March 2002, October 2003, and January 2004.  None of 
these records demonstrate antibiotic treatment of four weeks 
or more.

At his hearing in January 2005, the veteran testified to 
chronic congestion of both nasal passages treated with 
fexofenadine and a steroid inhaler.  His nasal passages were 
often blocked.  He had daily headaches to the point where he 
had to sit down.

At VA examination in December 2005, the veteran reported a 
history of stuffiness in the nose since 1985.  His symptoms 
at that time included stuffiness, retro-orbital headaches, 
and a postnasal drainage, sometimes green in color.  The 
veteran was treated with antibiotics for a sinus infection in 
1986; however his symptoms did not cease.  In 1994, the 
veteran underwent a septoplasty and surgery to enlarge the 
openings into some of his sinuses.  His symptoms improved for 
a couple of years; however the stuffiness recurred in 1996 
and was not improved with the recommended saline, although 
swimming in sea water did give several hours of relief.  
Current medications included Afrin on average of twice per 
day.  On examination, the veteran's head was normocephalic, 
his face was symmetrical and his ears appeared normal.  The 
nose had patent airways with no hyperemia, abnormal 
secretions or abnormal masses.  The veteran was able to 
breathe quietly with his mouth closed during the examination.  

The examiner referred to a December 2005 CT scan of the 
sinuses, associated with claims file, which revealed 
mucoperiosteal thickening of the ethmoid air cells 
bilaterally; and no fluid in the frontal sinuses or sphenoid 
sinus.  The impression was minimal mucoperiosteal thickening 
of the left maxillary sinus.  

The examiner's clinical impression on examination was 
obstructive sleep apnea, rhinitis, sinusitis, and tinnitus.  

In sum, the medical evidence demonstrates that the veteran 
has an upper respiratory disorder, with a component involving 
the sinuses, manifested as sinusitis and a component 
involving the nasal passages, manifested as allergic 
rhinitis.  The sinus component is rated on the basis of 
sinusitis under Diagnostic Code 6510, while allergic 
component is rated as allergic rhinitis under Diagnostic Code 
6522.  As noted previously, the criteria are not met for the 
assignment of the next higher, 30 percent rating for rhinitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6522 because of the 
absence of polyps.  

Although some sinus tenderness/facial pain was shown on one 
examination during the appeal period and the veteran was 
treated on several occasions between 2000 and 2004 for 
pharyngitis/rhinitis/sinusitis, the record is silent for 
references to any incapacitating episodes of sinusitis and 
his antibiotic treatment has not lasted four weeks or more.  
In addition, there is no evidence that the veteran suffers 
from more than more than three non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain and 
purulent discharge or crusting.  Hence, criteria for 
assignment of even the current 10 percent evaluation for the 
veteran's upper respiratory disorder on the basis of 
sinusitis, under Diagnostic Code 6514, have not been 
satisfied.

As there are not findings of polyps and at no time during the 
appeal period have there been clinical findings of any 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three or more non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, the criteria for the assignment of an 
initial rating in excess of the current 10 percent evaluation 
for the veteran's upper respiratory disorder on the basis of 
either rhinitis under, Diagnostic Code 6522 or sinusitis, 
under Diagnostic Code 6510, have not been satisfied.

Finally, consideration is given to whether the veteran was 
entitled to "staged" ratings for his service-connected 
rhinitis status post septoplasty with sinusitis as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  The 
veteran's statements and testimony of nasal passage 
obstruction symptoms is credible and consistent with the 
evidence of record, but his report of antibiotic treatment 
every two months is not corroborated by his clinical records 
of treatment.  The objective medical evidence demonstrates 
that he does not meet the criteria for a higher initial 
rating.  As the preponderance of the evidence is against the 
claim of an initial rating in excess of 10 percent for the 
service-connected rhinitis status post septoplasty with 
sinusitis, the doctrine of reasonable doubt is not for 
application.  38 C.F.R. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Pes Planus

The veteran's bilateral pes planus is rated as 10 percent 
disabling under the criteria set forth at 38 C.F.R. § 4.97, 
Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 
percent rating is assigned for moderate pes planus, 
productive of symptomatology such as weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
and/or pain on manipulation and use of the feet.

To warrant the next higher rating of 30 percent, the pes 
planus must be severe, productive of objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and/or characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

VA examination of the feet in September 2002 showed no 
abnormal signs of weight bearing, although the veteran did 
complain of pain in his feet when standing.  He also reported 
swelling and fatigue of his feet after prolonged standing and 
walking.  At rest, the veteran had a weakness and stiffness 
sensation in his feet.  He used orthotics and soaked his feet 
for relief.  The veteran had painful motion with dorsiflexion 
and plantar flexion bilaterally, and also with standing 
without shoes.  Although the veteran had flat feet, he did 
not have hallux valgus or hallux rigidus, or pes cavus.  
Alignment of the Achilles tendon was good.  Dorsiflexion of 
the toes produced no pain.  

At his hearing in January 2005, the veteran testified to 
chronic foot pain that was minimally relieved with use of 
shoe inserts.  He constantly shifted his weightbearing 
stance, and he described his toes as starting to curl.  His 
right foot was more severe that the left.  He self-treated 
his symptoms with hot water soaks and Epsom salt.

At VA examination in December 2005, the veteran complained of 
pain in the arches of the feet, radiating to the heels 
bilaterally, especially in the morning, and with prolonged 
walking.  The veteran used orthotics which he replaced every 
6-7 months, and which helped to relieve the pain somewhat.  
Prolonged walking also caused flare-ups of pain in the soles 
of the feet.  On physical examination, the veteran had 
bilateral pes planus with pronation on the right.  There was 
no pronation on the left.  There was tenderness to palpation 
under the arches bilaterally.  There was no tenderness to 
palpation under the heels.  The skin of the feet was intact 
bilaterally, and toenails were normal in appearance 
bilaterally.  Weight-bearing on the left foot occurred over 
the great toe, and on the right foot medial to the great toe.  
The diagnosis was bilateral pes planus with mild pronation on 
the right with bilateral plantar fasciitis.  

In sum, the medical evidence in this case does not show that 
the assignment of a higher, 30 percent rating is warranted in 
this case because the veteran's pes planus is not shown to be 
more than moderate in degree.  Specifically, severe pes 
planus is not shown, based on the objective findings which do 
not show evidence of marked deformity, accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities.  The veteran does have pain on use and 
manipulation of the feet bilaterally, however, this symptom 
is addressed in the 10 percent rating criteria, and there is 
no indication that the veteran's foot pain is accentuated on 
use or manipulation.  Additionally, although the December 
2005 VA examination reveals that the veteran had some 
pronation of the right foot, that pronation was characterized 
as mild, and there is no evidence of marked deformity of 
either foot.  As the overall disability picture more nearly 
approximates that of moderate pes planus, the assignment of 
the next higher, 30 percent rating is not warranted in this 
case.  

Additionally, in evaluating the veteran's claim, 
consideration is given to whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran has significant complaints of pain in his feet, the 
objective medical findings do not show functional loss due to 
pes planus that would warrant an increased evaluation.  
Although the VA examiners noted the veteran's complaints of 
flare-ups with prolonged standing and walking, and some 
decreased range of motion, the objective medical evidence 
shows that the bilateral pes planus is only characterized by 
moderate symptoms.  As pes planus is only manifested by 
moderate symptoms at best, any functional loss as noted by 
the December 2005 VA examiner, is considered to be 
compensated for in the assigned 10 percent rating.  See 38 
C.F.R. § 4.1 (the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  

Finally, consideration has been given to whether the veteran 
was entitled to "staged" ratings for his service-connected 
bilateral pes planus as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

The veteran's statements and testimony of bilateral foot pain 
is credible and consistent with the evidence of record, but 
the objective medical evidence demonstrates that he does not 
meet the criteria for a higher initial rating.  As the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral pes planus, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for the service-connected rhinitis status post 
septoplasty with sinusitis is denied.  

The claim of entitlement to an initial rating in excess of 10 
percent for the service-connected bilateral pes planus is 
denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


